Citation Nr: 0503248	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1965 to July 1965.

In a May 1975 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a hernia, and the veteran did not 
appeal.  In March 1982 the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran did not appeal that decision.  The veteran again 
claimed entitlement to service connection for a hernia, and 
in a May 2002 decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran appealed this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO determined that new and material evidence had not 
been submitted to reopen a claim for a hernia in March 1982, 
and that decision became final in the absence of an appeal.

3.  The evidence received subsequent to the March 1982 
decision is not new and material because it does not bear 
directly and substantially on the issue on appeal, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSION OF LAW

1.  The March 1982 decision, in which the RO determined that 
new and material evidence for a hernia was not submitted, is 
final; new and material evidence has not been submitted; and 
the claim is not reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2001)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  For requests 
to reopen filed on or after August 29, 2001 (which does not 
include this claim), VA has a duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining existing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  See 38 C.F.R. 
§ 3.159(b) (2003).

In March 2002 prior to the decision on appeal, and in 
December 2002, the RO informed the veteran of what was needed 
to substantiate his claim.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
for the veteran to advise VA of or submit any additional 
evidence relevant to his claim.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service records, and post 
service medical records.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
him claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) (2003).  


Factual Background

The veteran initially claimed entitlement to VA compensation 
benefits for a right inguinal hernia in March 1975.  Evidence 
considered in conjunction with that claim included his 
service medical records, which do not reveal treatment or 
complaints for a hernia during his ACDUTRA.  An annual 
physical in August 1966 revealed no complaints or findings of 
a hernia.  However, an annual physical  in August 1967 noted 
a history of the veteran being hospitalized in Cape Cod 
Hospital for three days in June 1967 for right testicular 
swelling.  Physician's summary noted a hernia.  

In a May 1975 rating decision the RO denied entitlement to 
service connection for a right inguinal hernia.  The RO 
determined there was no evidence of the hernia being incurred 
in or aggravated by the veteran's ACDUTRA.

In a March 1982 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right hernia.  Evidence of 
record at the time of this decision included additional 
service medical records and some private treatment reports.  

The additional service medical records include a retention 
examination dated August 12, 1967 (but referring to a 
February 1968 report), which noted that the veteran had a 
right direct inguinal hernia, and refused to have the hernia 
repaired.  A January 1969 statement from the Department of 
the Navy found that the veteran was not physically qualified 
for retention in the Naval or Marine Corps Reserve due to the 
right inguinal hernia.

Also of record was a private hospital discharge summary from 
June 1967 noting that the veteran was hospitalized with a 
painful swelling of the right scrotum for four days.  
Physical examination revealed tenderness and swelling of the 
right scrotum with the right testis and epidiymis markedly 
enlarged to several times the normal size.  The prostate was 
small, smooth and symmetrical without suspicious nodules and 
was slightly tender.  

A statement from Dr. G dated in February 1968 noted that the 
veteran had a right direct inguinal hernia. 

The veteran also submitted a March 1982 personal statement 
explaining that during a weekend drill in Los Alamitos Naval 
Air Station he moved ammunition into an ammunition bunker.  
The next weekend he returned to Massachusetts and while 
undergoing a physical examination at the South Weymouth Naval 
Air Station the physician noted he had a a right inguinal 
hernia.  

Based on this evidence the RO, in a March 1982 decision, 
found that new and material evidence had not been submitted 
because there was no evidence of a hernia being incurred in 
or aggravated by during any part of a drill for ACDUTRA or 
inactive duty for training.  

The veteran again claimed service connection for a hernia in 
May 2001.  In conjunction with this claim the veteran 
submitted a December 2002 VA outpatient report.  The veteran 
reported developing a hernia in 1967 while moving ammunition 
while in the Navy Reserve in California.  Physical 
examination revealed an inguinal hernia on the right side and 
no hernia on the left side.  The examiner, a nurse 
practitioner, diagnosed a right inguinal hernia.

The veteran submitted service personnel records, which reveal 
transfer orders showing he reported for service in Los 
Alamitos in November 1967 and reported to the Naval Air 
Station in South Weymouth in February 1968 when he was found 
physically unqualified for drill duty.  He contends that the 
lifting he did in the November 1967 drill caused his hernia.


Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 29, 2001, his 
claim will be adjudicated by applying the law previously in 
effect.


Analysis

The evidence submitted since the March 1982 denial of the 
claim includes a December 2000 VA outpatient treatment record 
diagnosing the veteran with a right inguinal hernia and 
providing a history of heavy lifting in 1967.  The veteran's 
record prior to the March 1982 decision clearly established 
that his symptoms were diagnosed as a hernia in 1967, which 
he contended was the result of heavy lifting during a drill 
period.  This evidence is merely cumulative of the evidence 
previously considered and is therefore, not new.  As the 
evidence is not new, the Board need not determine whether the 
evidence is material.  See Vargas Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999) (if the Board finds that the evidence is 
not new, the analysis should end there; it need not consider 
whether the evidence is material). 

The veteran's service personnel records indicating he 
reported for service in Los Alamitos in November 1967 while 
new, are not material.  This evidence shows the veteran 
reported for a drill duty in November 1967, which is after he 
was hospitalized for testicular swelling in June 1967 and 
after his annual examination in August 1967 revealed a right 
inguinal hernia.  Moreover, this evidence fails to indicate 
that the veteran suffered an injury or disease during any 
period of ACDUTRA or inactive duty for training.  

In summary, the evidence submitted subsequent to the March 
1982 decision is either cumulative of evidence previously 
considered, or does not bear directly and substantially on 
the issue on appeal, that being whether the veteran suffered 
an injury or disease resulting in a hernia during ACDUTRA, or 
suffered an injury during a period of inactive duty for 
training.  For these reasons the Board finds that evidence 
that is both new and material has not been submitted, and the 
claim of entitlement to service connection for a right 
inguinal hernia is not reopened.


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for a right inguinal hernia is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


